Citation Nr: 0011538	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which determined that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a right knee and/or right ankle 
disorders.  The veteran, who had active service from May 1987 
to November 1992, appealed that decision to the BVA, and the 
case was referred to the Board for review.


FINDINGS OF FACT

1.  An unappealed March 1993 RO decision denied service 
connection for right knee and ankle disorders.  

2.  The evidence associated with the claims file 
subsequent to the RO's March 1993 rating decision is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
right knee and ankle disorders.


CONCLUSIONS OF LAW

1.  The RO's March 1993 rating decision, which denied service 
connection for right knee and ankle disorders, is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1104 (1999).

2.  The evidence associated with the claims file 
subsequent to the RO's March 1993 rating decision is not new 
and material, and the veteran's claim for service connection 
for right knee and ankle disorders is not reopened. 
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. §§ 3.156, 
20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the present appeal reveals that in a March 1993 
decision, the RO initially denied a claim for service 
connection for right knee and ankle disorders on the basis 
that there was no evidence of such disorders found on the VA 
examination, which included normal x-rays for the right knee 
and ankle.  The veteran was notified by letter of the March 
1993 rating decision and of his appellate rights, but did not 
appeal the decision.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within the 
prescribed period, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  The Board is obligated to review all evidence 
submitted since the claim was disallowed by a final decision 
and if the Board's decision is favorable to the veteran, his 
claim must be reopened and decided on the merits.  See Elkins 
v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999).

The veteran has requested that his claim for service 
connection for right knee and ankle disorders be reopened.  
In a September 1997 rating decision, the subject of this 
appeal, the RO continued the denial of service connection for 
right knee and ankle disorders, finding that the veteran had 
not submitted new and material evidence so as to reopen the 
claim.  However, the test relied on by the RO in determining 
whether new and material evidence had been submitted was 
invalidated by a Federal Circuit decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

After the Federal Circuit's decision in Hodge, the Court 
announced a 3-step analysis that must be performed when a 
veteran seeks to reopen a final decision based on the 
submission of new evidence.  See Elkins v. West, 12 Vet. App. 
209 (1999).  The three prongs the Elkins test are as follows:  
(1) The Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately upon reopening the 
claim the Board must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
not new, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

New and material evidence is evidence that was not previously 
of record, and which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
not be cumulative or redundant, and it must, either alone or 
in conjunction with evidence previously of record, be so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board 
has reviewed all the evidence of record, and for the reasons 
and bases set forth below, concludes that new and material 
evidence has not been received to reopen the veteran's claim 
for service connection for right knee and ankle disabilities, 
and the appeal is denied.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a).
 
At the time of the RO's March 1993 rating decision, the 
evidence of record included the veteran's service medical 
records, the veteran's disability claim, and a post service 
VA examination and x-rays.  Service medical records indicated 
that the veteran suffered a twisting injury to the right 
ankle in 1989 and a right knee twisting injury in August 
1992.  There was no medical evidence showing that the veteran 
had a right knee and/or right ankle disorder on the February 
1993 VA examination and the service injuries were described 
as resolved.

The evidence associated with the claims file after the RO's 
March 1993 rating decision includes the veteran's statements 
associated with reopening his claim, his NOD, and his 
Substantive Appeal.  No medical evidence has been submitted 
which shows the veteran currently has right knee or ankle 
disorders.  In the absence of such medical evidence, the 
Board affirms the RO's September 1997 decision, and finds 
that the record is devoid of any new and material evidence.  
"In the absence of proof of a present disability there can 
be no valid claim."  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The Board notes that the veteran's statements suggest or 
imply that "all examinations were inadequate," that he has 
"lost faith in some of the physicians at or with the VA," 
and that he "would not go back if [he] felt any pain in 
[his] knee or ankle."  Such statements suggest the 
possibility that there was more than one VA examination, but 
the claim file shows no additional requests by the RO for a 
VA examination after the March 1993 VA examination.  
Moreover, the veteran stated in his August 1998 appeal that 
he "had no job or insurance to see a physician within the 
past 5 years."  This statement places his last examination 
or contact with a physician around the time of the VA 
examination in the record.  Therefore, the Board determines 
there are no additional VA medical records that need to be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran contends that his knee and ankle conditions have 
worsened, that his knee occasionally aches and swells if he 
stands too long or climbs ladders, and that he does not have 
full range of motion in either his knee or ankle.  With 
respect to the statements offered by the veteran, the Board 
notes that the veteran is not competent to testify as to the 
existence of a current disorder or as to the etiology of his 
medical complaints.  See Espiritu v. Dersinski, 2 Vet. App. 
492, 494-95 (1995) (holding that lay persons are not 
competent to offer medical opinions).  Thus, this evidence is 
not material.  Lay assertions of medical causation cannot 
serve as a predicate to reopen a claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Simply put, what is missing from 
the veteran's claim, and what was missing at the time of the 
prior denials of service connection, is medical evidence of a 
current right knee or ankle disorder, which is in some way 
related to service.

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the RO's March 1993 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.


ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for right knee and ankle 
disabilities is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

